Citation Nr: 0112006	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 23, 2000, 
for the award of service connection for head injury 
residuals, tinnitus and bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the May 2000 rating decision.  

FINDINGS OF FACT

1.  Service connection was previously denied for a head 
injury in May 1972, and the veteran was notified of the 
denial status of his claim by a letter dated in May 1972.  

2.  The veteran did not perfect his appeal with respect to 
that claim and consequently the May 1972 rating decision 
became final.  

3.  In June 1993, the veteran's claim of entitlement to 
service connection for hearing loss disability and tinnitus 
was denied, and the veteran was notified of that 
determination by correspondence, dated in July 1993.  

4.  No timely appeal was initiated and consequently the June 
1993 decision became final.  

5.  A claim for service connection for residuals of a head 
injury, tinnitus and hearing loss disability was received by 
VA on March 23, 2000.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
March 23, 2000, for the award of service connection for 
residuals of a head injury, tinnitus and bilateral 

defective hearing have not been satisfied.  
38 U.S.C.A. §§ 5110, 7104, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board concludes, however, for reasons summarized below, 
that the law, and not the evidence, is dispositive of the 
appellant's claim for an earlier effective date for the award 
of service connection.  Therefore, the Board will proceed on 
the merits because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Specifically with respect to direct 
service connection, 

the effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later. Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.  38 C.F.R. § 3.400.  

In the instant case, service connection was previously denied 
for a head injury in May 1972.  The veteran was notified of 
the denial status of his claim, and of appellate rights and 
procedures, by a letter dated in May 1972.  The veteran did 
not perfect his appeal with respect to that claim and 
consequently the May 1972 rating decision became final.  

In June 1993, the veteran's claim of entitlement to direct 
service connection for hearing loss disability and tinnitus 
was denied.  The veteran was notified of that determination, 
and of appellate rights and procedures, by correspondence 
dated in July 1993.  No timely appeal was initiated.  
Consequently, the June 1993 decision became final.  
38 U.S.C.A. § 7105.  

The veteran attempted to reopen his claims for service 
connection for residuals of a head injury, tinnitus and 
hearing loss disability in March 2000.  By a May 2000 rating 
decision, entitlement to service connection was established 
for these conditions, effective March 23, 2000, the date of 
receipt by VA of his claim.  

The veteran and his representative claim that the veteran 
should have been awarded an effective date of January 1972 
for the grant of service connection for head injury 
residuals, defective hearing and tinnitus.  They argue that 
this is the date of the veteran's original claim-i.e., 
informal claim-for service connection for these disorders.  
Specifically, the representative reports that the veteran 
completed a VA Form 10-10 application for medical benefits 
with an attached sheet where the veteran claimed a head 
injury in September 1969.  In March 1972, the veteran 
requested a physical examination on VA Form 21-2507 for a 
head injury and 

checked the box that indicated an intent to claim entitlement 
to service connection for a head injury.  In addition, it is 
noted that, in May 1972, the veteran completed a VA Form 10-
7131 that indicated an intention to pursue a claim for 
service connection for a head injury.  The representative 
also argues that a May 1972 rating decision failed to reflect 
consideration of certain evidence pertaining to the veteran's 
claim for service connection for residuals of a head injury, 
thus indicating error in the prior denial of benefits.  

The veteran and his representative are advised that a 
reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date.  Flash v. Brown, 8 Vet. App. 
332 (1995).  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that in the former approach, 
the effective date could never be prior to the date of the 
reopened claim, whereas a successful claim for clear and 
unmistakable error provides for an effective date that is the 
date of the decision that contained clear and unmistakable 
error.  In view of these distinctions, a claim of clear an 
unmistakable error cannot be said to be inextricably 
intertwined with the issue of an earlier effective date.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a 
consequence, the matter of clear and unmistakable error is 
not now before the Board.  

It is also important to note that the veteran did not perfect 
an appeal within one year from either the May 1972 or the 
June 1993 decisions.  In the absence of timely appeals, these 
rating decisions are final, when considering the claim for an 
earlier effective date for the award of service connection.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 20.1103.  
Consequently, the Board is unable to assign an effective date 
based upon the earlier, denied claims.  These decisions, and 
the evidence received in conjunction herein, do not provide a 
basis for assignment of an effective date for a disorder for 
which service connection is subsequently granted.

Of primary significance in the veteran's claim initially is 
whether the present claim was filed within a year following 
the veteran's separation from active service.  If so, 

the effective date will be the day following separation from 
active service.  This is not the veteran's case, as his 
reopened claim was filed many years after his separation from 
active service.  Consequently, the appropriate effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  In this case, the RO granted the benefit 
from the date of receipt of the veteran's claim, which was 
March 23, 2000.  Medical opinions provided subsequently at 
the April 2000 VA examination established a causal connection 
between the veteran's active service and his residuals of a 
head injury, as well as tinnitus and bilateral hearing loss.  
While the veteran's allegations concerning entitlement to an 
earlier effective date, the claim has no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

An effective date earlier than March 23, 2000, for the award 
of service connection for residuals of a head injury, 
tinnitus and bilateral hearing loss is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

